DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/13/2021
Claims 1, 3-4, 10-11, and 15 are amended.
Claim 5 is cancelled.
Claims 1-4 and 6-16 are pending. 

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
First, the Applicant argues that Friend does not describe or illustrate that the reservoir is within the device housing, but is positioned outside the conical Flacon tube housing (Remarks, p. 6-7). 
	The Examiner has noted the Applicant’s argument, but does not find the argument persuasive. Claim 1 merely recites “a device housing including a storage portion.” Merriam-Webster defines “including” to mean “comprise as a part of a whole or group.” Therefore, the “device housing” can be interpreted as the combination of the Falcon tube and the housing of the reservoir (a housing is required to contain a liquid). There is nothing in the claims that requires that the reservoir be located within the housing as argued by the Applicant. 

	Second, the Applicant notes that claim 1 has been amended to recite “a heater arranged on the same surface of the SAW-atomizer as the atomization region and the first transducer” (Remarks, p. 8). The Applicant then argues that Yamagata describes that the Peltier element is placed at the bottom of the substrate (para. 146) and therefore not on the same side as the atomizing region and IDT (Remarks, p. 8-9).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and in further view and/or further evidenced by Shiokawa et al. (US 2005/0083785).
Regarding claims 1, 10, and 13, Friend discloses an apparatus for atomization of a liquid (abstract) for forming aerosol (Page 5, lines 27-31) and a method of operating the apparatus comprising:
providing a device housing (see Fig. 2d; interpreted as the combination of the Falcon tube and the housing of the liquid reservoir) including a liquid reservoir for containing liquid to be delivered to the 
providing a surface acoustic wave-atomizer (see Fig. 2c) including at least one working surface (Page 3, line 4; equivalent to an atomization region) and a single phase unidirectional transducer (Page 3, line 27-28; equivalent to a first transducer) for generating a SAW in the working surface (Page 3, line 6-8; equivalent to operating the SAW atomizer) which propagate along the working surface (see Fig. 2c), a piezoelectric substrate (Page 3, line 4) having the working surface (Page 3 line 4) and supporting the transducer (Page 3, line 5);
a wick (equivalent to a supply element and capillary element) in contact with the working surface for delivery of the liquid (Page 3, lines 29-31; equivalent to providing the aerosol-forming substrate to the atomization region) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c); and
a signal generating means for applying an ultrasonic signal to said electrode for generating a surface acoustic wave in the working surface (Page 3, line 14-16; equivalent to a control system).

    PNG
    media_image1.png
    379
    480
    media_image1.png
    Greyscale


	Ishigami teaches a surface acoustic wave atomizer (Paragraph 1) comprising a substrate (2) made of a piezoelectric material (Paragraph 14) including a plurality of grooves (4; see Fig. 2-3) provided in parallel to each other (Paragraph 20), wherein grooves propagates from a right end of the substrate to a position where the it enters the propagation region of the wave (Paragraph 16) wherein when liquid is charged into one end side of the groove by an appropriate liquid supply means (5a), liquid enters the tip of the groove and spreads along the groove for atomization by capillary phenomenon (Paragraph 16). Ishigami further teaches that the width and depth of the groove is based on physical properties such as surface tension of the liquid to be atomized, the amplitude of the surface acoustic wave, and the thickness of the liquid in the groove (Paragraph 16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added parallel grooves as in Ishigami to the piezoelectric substrate of Friend in order to obtain the predictable result of spreading the liquid in the groove via capillary action to achieve a uniform thickness of liquid in the groove in order to improve atomization efficiency (Ishigami; Paragraph 17). Therefore, modified Friend discloses the wick extending onto the surface of the piezoelectric substrate and overlying the grooves, wherein the wick provides a liquid into the microchannels, and the microchannels spread the liquid along the groove on the working surface. 
Regarding the claim limitation “microchannels” modified Friend does not explicitly teach the size of the grooves. It would have been obvious to said skilled artisan to have modified the size of the grooves in the range of microchannels because (a) Ishigami suggests that liquids inside the grooves distribute in the groove by capillary action (Paragraph 16); (b) Ishigami suggests that the depth and width of the groove are adjustable based on physical properties of the liquid and amplitude of the SAW (Paragraph 16); and (c) such a modification involves a mere change in the size of a component. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 
Moreover, modified Friend does not explicitly teach a heater arranged on the same surface of the SAW-atomizer as the atomization region and the first transducer.
Shiokawa teaches a heating apparatus using surface acoustic waves (title) comprising a surface acoustic wave heater (1; 1a; para. 79; Fig. 1 and 3) comprising an inter-digital transducer (20, 21; Fig. 1 and 3) located on a top surface of a piezoelectric substrate (10) and a thermal reaction part (30, 35; interpreted as a heater) on the top surface (see Fig. 1 and 3; interpreted as a heater arranged on the same surface of the SAW atomizer as the atomization region and the first transducer), the thermal reaction part consists of a concavity on the surface of the piezoelectric substrate (paras. 15, 45; see also Fig. 10a-c) and can be in the form of a groove (see Fig. 10b-c; para. 57), the thermal reaction part retaining surely a heating object in the thermal reaction part and may comprise a thin film (para. 57) wherein SAWs propagate into the thermal reaction part thereby achieving efficient heating of the heating object (paras. 54 and 58; see also Fig. 7), wherein the heating temperature changes with the dependence on control requirement, especially applied voltage and excitation time (para. 60). 
As evidenced by Shiokawa, modified Friend’s plurality of grooves (see Ishigami; 4; see Fig. 2-3) also function as a heater (see paras. 54 and 57-58 of Shiokawa). 
If modified Friend’s plurality of grooves are not considered to be heater, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermal reaction part as in Shiokawa to Friend’s piezoelectric substrate in order to provide the beneficial result of controlling the heating temperature based on an applied voltage (Shiokawa; para. 7-9).
Regarding claim 2, modified Friend discloses the transducing includes interweaving finger electrodes (Page 5, lines 1-3). 
Regarding claims 3 and 11, modified Friend discloses that the SAWs propagate into the thermal reaction part thereby achieving efficient heating of the heating object (Shiokawa; paras. 54 and 58; see also Fig. 7).
Regarding claim 4
Regarding claim 6, modified Friend discloses the wick in contact with the working surface for delivery of the liquid (Page 3, lines 29-31) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c).
Regarding claim 7, modified Friend discloses the wick is preferably provided by at least one paper strip (Page 3, lines 29-31).
Regarding claim 16, modified Friend discloses wherein the atomization region is concentrated at an edge of the series of parallel microchannels opposite the edge of the piezoelectric substrate (see Fig. 2 of Ishigami). 

    PNG
    media_image2.png
    325
    558
    media_image2.png
    Greyscale


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and Shiokawa et al. (US 2005/0083785) as applied to claims 1 and 10 above, and further in view of Ju et al. (“Standing wave type surface acoustic wave atomizer”).
Regarding claims 8 and 12, modified Friend discloses the device and method as discussed above with respect to claims 1 and 10.

	Ju teaches a new standing wave type surface acoustic wave (SAW) atomizer (abstract) comparing a progressive wave type SAW atomizer (Fig. 2a) to a standing wave type SAW atomizer (Fig. 2b), wherein the standing wave type atomizer comprises a first excitation electrode and reflector electrode (see Fig. 2b; the left excitation electrode and reflector electrode) and a second excitation electrode (see Fig. 2b; the right excitation electrode; interpreted as a second transducer), wherein the two excitation electrodes generate a standing wave by the superposition of two progressive waves (Page 571, section 2.1, Paragraph 2; interpreted generating a second surface acoustic wave that propagates along the surface of the SAW-atomizer into the atomization region and into a liquid), wherein the standing wave type SAW atomizer is used with a continuous drive (see Section 3.3) such that the distribution range of particles sizes is reduced and large-sized particles are not observed when compared to both types of progressive wave (see Fig. 11; Section 3.3), the standing wave type atomizer with continuous drive showing now second peak in particle size distribution (Section 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the SAW device of modified Friend for the standing wave type SAW atomizer of Ju in order to obtain the predictable result of atomizing a liquid using a standing wave because the modification is beneficial because a standing wave type SAW atomizer with a continuous drive decreases the distribution range of particle sizes whereby large-sized particles are not observed (Ju; Section 3.3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and Shiokawa et al. (US 2005/0083785) as applied to claims 1 above, and further in view of Miyazaki (JP 2008-104966; see machine translation and attachment for drawings).
Regarding claim 9, modified Friend discloses the device as discussed above with respect to claim 1. 
However, modified Friend is silent as to the storage portion, the SAW-atomizer, and the supply element are included in a cartridge, and the device housing defines a cavity configured to receive the cartridge. 
Miyazaki discloses an atomization for atomizing a liquid (abstract) comprising a suction device (200; interpreted as a device housing) including a reservoir (20; interpreted as a storage portion) detachably attached to a third case (223) and an atomizer (40) including the porous member (85; interpreted as a supply element) attached to a second case (225) (Paragraph 134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Friend to be included in a suction device housing as in Miyazaki including different casings that detachably attach to each other in order to easily replace and attach consumable structures without using a special tool (Miyazaki; Paragraph 137). 
Regarding the claim limitation “the storage portion, the SAW-atomizer, and the supply element are included in a cartridge” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified such that the second case and the third case are integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art (see MPEP 2144.04(V)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and Shiokawa et al. (US 2005/0083785) as applied to claims 13 above, and further in view of Wensley et al. (US 2015/0216237)
Regarding claim 14, modified Friend discloses the device as discussed above with respect to claim 13, wherein the apparatus is used for pulmonary delivery of a drug composition (Page 4, lines 3-5). 
However, modified Friend is silent as to at least one aerosol former and a liquid additive. 
Wensley teaches a method and system for delivering one or more compounds to a subject (abstract) comprising an agent (e.g. nicotine) mixture ejected from a piezoelectric device (1502; Fig. 15; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid as in Friend for the nicotine, propylene glycol, and glycerin mixture as in Wesley in order to obtain the predictable result of ejecting the nicotine mixture (Wensley; Paragraph) since Friend suggests pulmonary delivery of a drug composition (Page 4, lines 3-5). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and Miyazaki (JP 2008-104966; see machine translation and attachment for drawings) and in further view and/or further evidenced by Shiokawa et al. (US 2005/0083785).
Regarding claims 1, 10, and 13, Friend discloses an apparatus for atomization of a liquid (abstract) for forming aerosol (Page 5, lines 27-31) and a method of operating the apparatus comprising:
providing a device housing (see Fig. 2d; interpreted as the combination of the Falcon tube and the housing of the liquid reservoir) including a liquid reservoir for containing liquid to be delivered to the apparatus (Page 3, lines 32-33; equivalent to a storage portion including a storage housing configured to hold an aerosol-forming substrate);
providing a surface acoustic wave-atomizer (see Fig. 2c) including at least one working surface (Page 3, line 4; equivalent to an atomization region) and a single phase unidirectional transducer (Page 3, line 27-28; equivalent to a first transducer) for generating a SAW in the working surface (Page 3, line 6-8; equivalent to operating the SAW atomizer) which propagate along the working surface (see Fig. 2c), a piezoelectric substrate (Page 3, line 4) having the working surface (Page 3 line 4) and supporting the transducer (Page 3, line 5);
a wick (equivalent to a supply element and capillary element) in contact with the working surface for delivery of the liquid (Page 3, lines 29-31; equivalent to providing the aerosol-forming substrate to the atomization region) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c); and


    PNG
    media_image1.png
    379
    480
    media_image1.png
    Greyscale

However, Friend is silent as to a series of parallel microchannels configured to supply the aerosol-forming substrate to the atomization region, wherein the series of parallel microchannels extends parallel to a length of the piezoelectric substrate, and providing the aerosol-forming substrate to the atomization region via the parallel microchannels.
	Ishigami teaches a surface acoustic wave atomizer (Paragraph 1) comprising a substrate (2) made of a piezoelectric material (Paragraph 14) including a plurality of grooves (4; see Fig. 2-3) provided in parallel to each other (Paragraph 20), wherein grooves propagates from a right end of the substrate to a position where the it enters the propagation region of the wave (Paragraph 16) wherein when liquid is charged into one end side of the groove by an appropriate liquid supply means (5a), liquid enters the tip of the groove and spreads along the groove for atomization by capillary phenomenon (Paragraph 16). Ishigami further teaches that the width and depth of the groove is based on physical properties such as surface tension of the liquid to be atomized, the amplitude of the surface acoustic wave, and the thickness of the liquid in the groove (Paragraph 16). 

Regarding the claim limitation “microchannels” modified Friend does not explicitly teach the size of the grooves. It would have been obvious to said skilled artisan to have modified the size of the grooves in the range of microchannels because (a) Ishigami suggests that liquids inside the grooves distribute in the groove by capillary action (Paragraph 16); (b) Ishigami suggests that the depth and width of the groove are adjustable based on physical properties of the liquid and amplitude of the SAW (Paragraph 16); and (c) such a modification involves a mere change in the size of a component. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B). A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Moreover, modified Friend does not explicitly teach a heater arranged on the same surface of the SAW-atomizer as the atomization region and the first transducer.
Shiokawa teaches a heating apparatus using surface acoustic waves (title) comprising a surface acoustic wave heater (1; 1a; para. 79; Fig. 1 and 3) comprising an inter-digital transducer (20, 21; Fig. 1 and 3) located on a top surface of a piezoelectric substrate (10) and a thermal reaction part (30, 35; interpreted as a heater) on the top surface (see Fig. 1 and 3; interpreted as a heater arranged on the same surface of the SAW atomizer as the atomization region and the first transducer), the thermal reaction part consists of a concavity on the surface of the piezoelectric substrate (paras. 15, 45; see also Fig. 10a-c) and can be in the form of a groove (see Fig. 10b-c; para. 57), the thermal reaction part retaining surely a heating object in the thermal reaction part and may comprise a thin film (para. 57) wherein SAWs propagate into the thermal reaction part thereby achieving efficient heating of the heating 
As evidenced by Shiokawa, modified Friend’s plurality of grooves (see Ishigami; 4; see Fig. 2-3) also function as a heater (see paras. 54 and 57-58 of Shiokawa). 
If modified Friend’s plurality of grooves are not considered to be heater, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermal reaction part as in Shiokawa to Friend’s piezoelectric substrate in order to provide the beneficial result of controlling the heating temperature based on an applied voltage (Shiokawa; para. 7-9).
Lastly, modified Friend is silent as to providing the aerosol-forming substrate to the atomization region via the parallel microchannels, and a cartridge.
Miyazaki discloses an atomization for atomizing a liquid (abstract) comprising a suction device (200; interpreted as a device housing) including a reservoir (20; interpreted as a storage portion) detachably attached to a third case (223) and an atomizer (40) including the porous member (85; interpreted as a supply element) attached to a second case (225) (Paragraph 134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Friend to be included in a suction device housing as in Miyazaki including different casings that detachably attach to each other in order to easily replace and attach consumable structures without using a special tool (Miyazaki; Paragraph 137). 
Regarding the claim limitation “the storage portion, the SAW-atomizer, and the supply element are included in a cartridge” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified such that the second case and the third case are integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art (see MPEP 2144.04(V)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin et al. (US 2012/0234818) teaches a SAW device having a piezoelectric substrate including a working surface, at least one IDT on the working surface, and a heating element on the working surface (abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712